Citation Nr: 0031195	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right heel spur 
secondary to service-connected partial paralysis of the left 
lower extremity.

2.  Entitlement to service connection for low back disability 
secondary to service-connected partial paralysis of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran reportedly had active duty service between June 
1956 and June 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and November 1998 rating 
decisions by the Indianapolis, Indiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

Although the veteran also completed an appeal on the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability, he 
withdrew that issue from appellate status in February 1999.


REMAND

With regard to the right heel spur issue, the Board first 
notes that entitlement to service connection for this 
disorder was denied by rating decision in April 1996.  
Although the veteran was furnished notice of that 
determination, it does not appear that a notice of 
disagreement was received within one year of such 
notification.  However, various communications and internal 
VA memorandums dated in 1997 suggest that the veteran had 
changed his address and had not received certain VA 
communications at least with regard to the scheduling of 
medical examinations for other disorders.  While there is no 
clear evidence showing that he did not received notice of the 
April 1996 rating decision, the unclear status of his correct 
mailing address at the time of such notice leads the Board to 
conclude that that rating decision should not be viewed as 
final as to the right heel spur issue.  See generally 38 
U.S.C.A. § 7105 (West 1991).  In other words, this issue is 
before the Board for consideration on the merits.  

With regard to the low back disability issue, the November 
1998 rating decision referred to degenerative disc disease, 
but the statement of the case changed the issue to 
degenerative joint disease.  

Moreover, both the right heel spur and the low back claims 
were denied on the basis that the claims were not well-
grounded.  However, on November 9, 2000, the President signed 
into law a bill which amended the provisions of 38 U.S.C.A. 
§ 5107 to eliminate the well-grounded claim requirement.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107).  This newly enacted legislation also 
provides for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The removal of the threshold well-grounded claim 
requirement is clearly beneficial to the veteran as are the 
newly enacted assistance provisions.  Therefore, further 
preliminary action by the RO is necessary before the Board 
may properly proceed with appellate review. 

For purposes of this appeal, the Board notes that disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should accomplish any 
necessary assistance to the veteran 
pursuant to the newly enacted Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).

2.  The veteran should be scheduled for 
special VA orthopedic examination to 
ascertain the relationship, if any, 
between his right heel spur and his low 
back disability and his service-connected 
partial paralysis of the left lower 
extremity.  The claims file must be made 
available to the examiner for review in 
connection with the examination, and any 
indicated special studies and tests 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner should offer 
opinions as to whether his right heel 
spur and low back disability were either 
caused by any shifting of weightbearing 
due to the partial paralysis of the left 
lower extremity, or whether there has 
been any aggravation of the right heel 
spur and low back disability as a result 
of the partial paralysis of the left 
lower extremity.  See Allen v. Brown, 
7 Vet.App. 439 (1995). 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the claims can be 
granted under 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet.App. 439 (1995).  In doing 
so, the exact nature of the low back 
disability claim should be clarified by 
the RO.  As to any issue which remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.  

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran 


and his representative are free to submit additional evidence 
and argument in support of the issues addressed by the Board 
in this remand. 


		
	ALAN S. PEEVY
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


- 5 -


